Citation Nr: 1512293	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1963 to July 1967, and from March 2004 to September 2004

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  A claim for service connection for bilateral hearing loss and tinnitus was received by VA in May 2011.

In May 2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before a Veterans Law Judge sitting in Washington, DC.  A written transcript of the proceeding was unable to be produced due to audio technical difficulties.  In September 2014, the Board remanded the issues on appeal to afford the Veteran another Board hearing.  In March 2015, prior to the scheduled Board videoconference hearing, the Veteran expressed his desire to withdraw the appeal of service connection for bilateral hearing loss and tinnitus.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.     


FINDING OF FACT

In a March 2015 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal of service connection for bilateral hearing loss and service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Service Connection for Bilateral Hearing Loss and Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 10, 2015, prior to the promulgation of a decision by the Board, a written statement was received from the representative indicating that the Veteran was withdrawing his appeal as to the claims for service connection for bilateral hearing loss and service connection for tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further.


ORDER

The appeal for service connection for bilateral hearing loss has been withdrawn and is dismissed.

The appeal for service connection for tinnitus has been withdrawn and is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


